Citation Nr: 1814066	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-12 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating (or evaluation) for urinary incontinence, in excess of 20 percent from April 22, 2010 to April 1, 2016, and in excess of 60 percent from April 1, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1956 to May 1960.

This appeal derived from a downstream element of a claim for compensation under 38 U.S.C. § 1151 (2012) for residuals (claimed as erectile dysfunction, sterility, incontinence, and penile scarring) as caused by a urethroplasty and inflatable penile prosthesis (IPP) removal performed at VA in January 2007 that was received in April 2010.  This appeal comes to the Board of Veterans' Appeals (Board) from March 2015 and December 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2014, the Board granted compensation benefits under the provisions of 38 U.S.C. § 1151 for residuals, specifically total erectile dysfunction and urinary incontinence, caused by urethroplasty and IPP removal performed at VA in January 2007.  The March 2015 rating decision, in pertinent part, implemented the November 2014 Board decision granting compensation under 38 U.S.C. § 1151 for urinary incontinence and assigned a 20 percent initial disability rating effective April 22, 2010 (the day the claim for compensation under 38 U.S.C. § 1151 was received by VA).  

In June 2015, the Board, in pertinent part, remanded the issue of an initial disability rating in excess of 20 percent of urinary incontinence for additional development - specifically, issuance of a statement of the case.  The December 2016 rating decision granted a 60 percent disability rating for urinary incontinence effective April 1, 2016, creating "staged" initial disability ratings.  

In June 2015, the Board also remanded the issues of effective dates prior to April 22, 2010 for compensation under 38 U.S.C. § 1151 for urinary incontinence, erectile dysfunction, and special monthly compensation under 38 U.S.C. § 1114(k) for loss of use of a creative organ, and a higher (compensable) initial disability rating for erectile dysfunction for issuance of a statement of the case following the timely receipt of a notice of disagreement in March 2015 pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In a November 2017 written statement, the representative contended that this development remains outstanding and that these issues were still in appellate status.  Review of the evidence of record does not support this contention.

In a June 2016 written statement, the Veteran indicated that he would "agree to drop all issues on [the notice of disagreement] dated 10/24/2012 if granted [an] increase for urinary incontinence."  A November 2016 decision review officer (DRO) informal conference report notes that the Veteran requested to withdraw the earlier effective date issues on appeal and continue the appeal as to the initial rating issues.  The DRO informal conference report is signed by both the Veteran and the representative.  As such, the issues of effective dates prior to April 22, 2010 for compensation under 38 U.S.C. § 1151 for urinary incontinence, erectile dysfunction, and special monthly compensation benefits, having been withdrawn prior to the Veteran perfecting an appeal and the issues being certified to the Board, are not in appellate status.

With respect to the issue of a higher initial rating for erectile dysfunction, a statement of the case was issued in December 2016.  The December 29, 2016 cover letter to the December 2016 statement of the case provided the Veteran with information on the right to file, and time limit for filing, a substantive appeal, information on hearing and representation rights, and a VA Form 9 (Appeal to the Board).  See 38 C.F.R. § 19.30(b) (2017).  The letter told the Veteran that he must file an appeal with the RO within 60 days of the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he had appealed.  The letter also informed the Veteran that an extension could be requested within the 60 days for more time to file an appeal.  Proper completion and filing of a substantive appeal are the last actions that a veteran needs to take to perfect an appeal.  38 U.S.C. § 7105 (2012); 38 C.F.R.	 §§ 20.200, 20.202 (2017).  The Veteran did not perfect an appeal of this decision.  As such, the issue of a higher initial rating for erectile dysfunction is not in appellate status before the Board.

Finally, the issue of service connection for an acquired psychiatric disorder (claimed as depression) has been perfected, but not yet certified to the Board.  Review of the claims file reveals that the agency of original jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  The appeal is REMANDED to the AOJ.


REMAND

Initial Ratings for Urinary Incontinence

In June 2015, the Board, in pertinent part, remanded the issue of a higher initial rating for urinary incontinence for issuance of a statement of the case.  A December 2016 rating decision granted a 60 percent disability rating for urinary incontinence effective April 1, 2016.  The RO indicated that this grant constituted a full grant of the benefit sought on appeal.

The Board finds that the December 2016 rating decision does not constitute a full grant of the benefit sought on appeal.  The December 2016 rating decision created "staged" initial disability ratings for the urinary incontinence - 20 percent for the initial rating period from April 22, 2010 to April 1, 2016, and 60 percent from April 1, 2016.  Cf. A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  

The AOJ did not readjudicate the issue of higher initial disability ratings for urinary incontinence or issue a statement of the case.  As such, the Board finds that there has not been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake,	 22 Vet. App. 97 (2008).  Consequently, the Board is remanding this issue for issuance of a statement of the case.         

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket.  Expedited handling is requested.)

The AOJ should issue a statement of the case that addresses the issue of initial disability ratings for urinary incontinence in excess of 20 percent from April 22, 2010 to April 1, 2016, and in excess of 60 percent from April 1, 2016.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




